FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                  March 22, 2010
                    UNITED STATES COURT OF APPEALS
                                                 Elisabeth A. Shumaker
                                                                    Clerk of Court
                                 TENTH CIRCUIT



 ANTONE L. KNOX,

               Plaintiff - Appellant,                    No. 09-7082
          v.                                           (E.D. Oklahoma)
 CRYSTA PINK-ROBERTS; DEBBIE                (D.C. No. 6:08-CV-00195-RAW-SPS)
 ALDRIDGE, NEAMYRA RIDDLE;
 AMY THOMAS; KEITH
 SHERWOOD; DARREL WILSON;
 KRISTI MUNHOLLAND; JESSICA
 SMITH; RON PARKER; MARTY
 SIRMON; LINDA MORGAN; KEVIN
 WARD; JUSTIN JONES; BOBBY
 BOONE; DENNIS COTNER;
 CHESTER MASON; JUDY
 BREWSTER; DOYLE STEWART;
 DR. MILLER; DAVID ORMAN,

               Defendants - Appellees.


                            ORDER AND JUDGMENT *


Before MURPHY, GORSUCH, and HOLMES, Circuit Judges.




      *
        This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist in the determination

of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

      Antone L. Knox appeals an order of the district court dismissing his

42 U.S.C. § 1983 claim for failure to exhaust, denying his request for a temporary

restraining order and preliminary injunction, and denying his motion to amend.

Exercising jurisdiction pursuant to 28 U.S.C. § 1291, this court affirms.

      In what the district court appropriately described as “an extremely long and

rambling complaint,” Knox asserted multiple claims against numerous staff

members of the Oklahoma State Prison in McAlester, Oklahoma. The district

court concluded that because the record conclusively established Knox had failed

to properly exhaust his administrative remedies, the defendants were entitled to

dismissal pursuant to 42 U.S.C. § 1997e(a). Upon de novo review, this court

affirms the district court’s order of dismissal for substantially those grounds set

out in the district court’s order dated September 1, 2009. Jernigan v. Stuchell,

304 F.3d 1030, 1032 (10th Cir. 2002) (holding that dismissals pursuant to

§ 1997e(a) are reviewed de novo). Furthermore, in light of the conclusory nature

of Knox’s rambling complaint, the district court was well within its discretion to

deny injunctive relief. Blango v. Thornburgh, 942 F.2d 1487, 1493 (10th Cir.

1991). Likewise, because Knox’s motion to file an amended complaint utterly

                                         -2-
failed to demonstrate how the proposed amendments related back to the original

complaint and failed to make any showing the proposed amendments would not

be subject to dismissal for failure to exhaust, the district court properly denied

Knox’s motion to amend. Peterson v. Grisham, 594 F.3d 723, 731 (10th Cir.

2010) (“Although we review a district court’s decision to deny a motion to amend

. . . for abuse of discretion, when the denial is based on a determination that

amendment would be futile, our review for abuse of discretion includes de novo

review of the legal basis for the finding of futility.” (quotation omitted)).

      The order of the district court is hereby AFFIRMED. Knox’s motion titled

“Notice of Emergency Official Complaint Against Chief Circuit Judge Robert H.

Henry,” which this court construes as a motion seeking recusal of Chief Judge

Henry, is DENIED AS MOOT given that Chief Judge Henry is not a member of

the panel randomly assigned to dispose of this appeal. All other pending motions

are DENIED.

                                                ENTERED FOR THE COURT


                                                Michael R. Murphy
                                                Circuit Judge




                                          -3-